Judgment unanimously affirmed. Memorandum: Relator questions the legality of his felony conviction on constitutional *1017grounds, contending that he was denied free choice of counsel. At the time he moved to discharge counsel the case was ready to. proceed to trial and had been marked ready for over a month. The proposed substitute counsel had not yet been retained. This issue was previously reviewed on the direct appeal (41 AD2d 593). It may not be raised collaterally (People ex rel. Thomas v Mancusi, 42 AD2d 824). (Appeal from judgment of Wyoming County Court — habeas corpus.) Present — Marsh, P. J., Moule, Simons, Goldman and Witmer, JJ.